 1

 2

 3

 4

 5

 6

 7

 8                                      UNITED STATES DISTRICT COURT

 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11       MICHAEL XAVIER BELL,                              No. 2:17-cv-0063-MCE-CKD-P
12                         Plaintiff,
13             v.                                          ORDER TO SHOW CAUSE
14       MICHAEL MARTEL, et al.,
15                         Defendants.
16

17            Plaintiff is a state inmate proceeding pro se in this civil rights action filed pursuant to 42

18   U.S.C. § 1983. On June 20, 2019, the court set this case for a settlement conference on August 1,

19   2019 before Magistrate Judge Kendall J. Newman. ECF No. 68. In order to secure plaintiff’s

20   presence at the settlement conference, the court issued two separate writs of habeas corpus ad

21   testificandum because plaintiff is currently in the custody of the Men’s Central Jail in Los

22   Angeles County. See ECF Nos. 70-71. These writs were the fourth and fifth court orders for

23   plaintiff’s transportation that were issued in this case in an effort to expeditiously resolve this

24   matter via a settlement conference. See ECF Nos. 54, 55, 64.1 While the transportation details

25   were not disclosed to plaintiff for security purposes, the court included specific provisions in

26
27   1
       To emphasize the amount of court resources that have been dedicated to securing plaintiff’s
     transportation to the settlement conference, the court notes that one of these writs was issued
28   during the federal government shutdown.
                                                        1
 1   these writs in order to minimize any disruption to plaintiff’s physical and mental health care as

 2   well as any participation in programming.2

 3           On August 1, 2019, plaintiff failed to appear at the scheduled settlement conference in

 4   violation of a court order. ECF No. 75. The court did receive a message on that date from an

 5   individual who identified herself as a member of plaintiff’s family indicating that there was a

 6   “misunderstanding in his transfer.” The court will give plaintiff the opportunity to provide the

 7   court with any information regarding his failure to attend the settlement conference.

 8           Accordingly, IT IS HEREBY ORDERED that:

 9           1.   Plaintiff shall show cause within 14 days why this case should not be dismissed

10                pursuant to Rule 41(b) of the Federal Rules of Civil Procedure for failing to comply

11                with a court order requiring his participation at the August 1, 2019 settlement

12                conference.

13           2. Plaintiff is advised that his failure to respond to this court order will result in a

14                recommendation that this case be dismissed for failing to prosecute.

15   Dated: August 8, 2019
                                                        _____________________________________
16
                                                        CAROLYN K. DELANEY
17                                                      UNITED STATES MAGISTRATE JUDGE

18

19

20
21

22

23   12/bell0063.osc.docx

24

25
     2
26     Additionally, a review of the docket in this case reveals that even when plaintiff was afforded
     the opportunity to choose whether he would appear at the settlement conference in person or by
27   video conference, plaintiff failed to respond. See ECF No. 53 at 1 (indicating that “[p]laintiff will
     be required to return the attached form advising the court how he would like to appear at the
28   settlement conference so that the court may issue the appropriate orders.”
                                                        2
